Citation Nr: 0212830	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  96-08 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, L.G., P.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to 
September 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed October 1962 rating decision denied 
entitlement to service connection for schizophrenic reaction.

2.  An item of evidence received subsequent to the October 
1962 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  Clear and unmistakable evidence that the veteran's 
schizophrenia existed before service has not been presented.


CONCLUSIONS OF LAW

1.  The October 1962 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991 and Supp. 2002).

2.  Evidence received since the October 1962 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Schizophrenia was incurred in active military service.  
38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.159).

The veteran's claim of service connection for schizophrenia 
was denied by an October 1962 rating decision.  A claim which 
is the subject of a prior final decision may be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board notes that 
there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).   As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.

In the December 1994 rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's service connection claim.  
The Board, however, must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the October 1962 rating decision 
includes a medical opinion from an August 2002 independent 
medical expert (IME) indicating that there was no evidence 
that the veteran's schizophrenia preexisted service.  The 
Board views this new item of evidence as so significant that 
it must be reviewed in order to fairly decide the merits of 
the veteran's claim.  In other words, the Board finds that 
the evidence is new and material under 38 C.F.R. § 3.156.  As 
such, the Board will now adjudicate this claim on the merits.  
(It is also likely that the testimony presented by the 
veteran's brother and sister-in-law in January 2002 tended to 
provide a "more complete picture of the circumstances 
surrounding the origin" of the veteran's psychotic disorder.  
Hodge v. West, 155 F.3d 1356,1363 (Fed. Cir 1998). 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As no psychiatric disability was noted on the veteran's 
February 1962 pre-induction examination, the presumption of 
soundness on induction applies in this case.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

While no psychiatric disability was noted on the veteran's 
induction examination, the veteran's service medical records 
indicate that he was admitted for psychiatric treatment after 
only approximately 15 days of active service.  A September 
1962 Medical Board determined that the veteran suffered from 
a schizophrenic reaction that had existed prior to service.  
Based on the September 1962 Medical Board's finding, in 
October 1962 the RO denied the veteran's claim of service 
connection for schizophrenia on the basis that his 
psychiatric disability had preexisted service.

A medical opinion from an independent medical expert (IME) 
was obtained by the Board in August 2002 concerning the 
question of whether the veteran had schizophrenia prior to 
entering service in April 1962.  The IME (Board Certified in 
Psychiatry) undertook an extensive review of the veteran's 
records; the IME outlined in detail and commented upon the 
findings from both the typewritten and handwritten notes from 
a physician who had examined the veteran in May and August 
1962.  The IME also indicated that she had reviewed the lay 
statements associated with the veteran's claim.  The IME 
concluded her opinion as follows:

Indeed, if [the veteran] did have 
schizophrenia prior to service he 
probably would not have ever desired to 
be in the service.  People with 
schizophrenia tend to move way from 
others.  Joining the Army puts one in 
much more contact with others and also 
under other people's authority.

Exactly why [the veteran] became 
psychotic after induction into the 
service is unclear to this psychiatrist.

This examiner can find no evidence 
supporting the existence of schizophrenia 
prior to military service.

The Board here observes that the determination by the 
September 1962 Medical Board that the veteran's schizophrenia 
preexisted service appears to be based on a contemporaneous 
examination of the veteran (as well as medical history 
provided by the veteran).  As noted, the August 2002 IME's 
opinion was based on an extensive review of the veteran's 
medical records.  The Board notes, however, that this is not 
a situation where the Board must weigh the findings and 
credibility of these two opinions and determine which opinion 
is more persuasive.  Instead, the Board must determine 
whether the findings from the September 1962 Medical Board 
constitutes clear and unmistakable evidence (on the question 
of whether the veteran's schizophrenia preexisted service) 
and thereby rebuts the presumption of the veteran soundness 
upon entrance to service in April 1962.

The Board notes that the evidentiary standard applied to such 
a question (clear and unmistakable evidence) is defined as 
evidence that is undebatable (cannot be misinterpreted and 
misunderstood).  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is obvious that when considering the August 2002 
IME's opinion with the findings from the September 1962 
Medical Board, the question of whether the veteran's 
schizophrenia preexisted service is very "debatable."  As 
such, the Board finds that the veteran's presumption of 
soundness upon induction to service in April 1962 has not 
been rebutted by clear and unmistakable evidence.

In short, the veteran was in sound physical condition (as 
understood by the law) upon entry to service in April 1962.  
As schizophrenia was manifested during his active service, 
service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

